Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-17 are pending in this application.

	Claim Rejections – 35 USC § 103	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 12, 13, 15-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim (US 2004/0070511) in view of Bonardi (5,786,984).

As to claim 1, Kim (Fig. 2) teaches a method comprising: at an electronic device (Fig. 2) including a status indicator (16. 33) and a battery (20), wherein the electronic device is an audio media peripheral device [0005] for a second electronic device (E.g. charging device) with which the electronic device is in communication: 
providing, via the status indicator, a status corresponding to the battery of the electronic device (16 indicates the status of the battery) [0013];


	However, Kim does not teach a trigger for providing device status.
	On the other hand, Bonardi (Fig. 4A) teaches receiving a trigger for providing device status associated with the electronic device (Switch 247 being closed); and 
in response to receiving the trigger for providing device status associated with the electronic device: in accordance with a determination that one or more first criteria are satisfied, providing, via the status indicator, a status corresponding to the battery of the electronic device (E.g. when the switch 247 is closed, the status of the battery is indicated by the LED 264) [Col. 10, Lines 19-31].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the LED switch of Bonardi with the device of Kim because the combination would indicate a charging state to a user upon toggling the switch to enable charging, providing further confirmation to the user that the device is in a charging state.

As to claims 15, 16, Kim and Bonardi teach the elements of claim 1 above.
Kim also teaches an electronic device comprising: 


As to claim 2, Kim teaches the elements of claim 1 above.
However, Kim does not teach a trigger for providing device status.
On the other hand, Bonardi teaches wherein the trigger for providing device status associated with the electronic device includes a user actuation of a mechanical switch on the electronic device (The switch 247 is mechanically closed in order to conduct the LED).

As to claim 3, Kim teaches wherein the status indicator includes one or more dedicated light sources (Light emitting units 16, 33).

As to claim 4, Kim teaches wherein the one or more dedicated light sources comprises light emitting diodes (LEDs) [0013].

As to claim 5, Kim teaches wherein the one or more dedicated light sources provide different light based on the device status (E.g. Blinking red when battery not correctly loaded, green when completely charged, etc.) [0010].

As to claim 6, Kim teaches wherein providing different light based on the device status comprises providing different colors of light [0010].

As to claim 7, Kim teaches wherein providing different colors of light comprises: in accordance with a determination that a battery level of the battery is a high level, providing a first color of light (Green when the battery is fully charged); and in accordance with a determination that the battery level of the battery is a low level, providing a second color of light, different from the first color of light (Red when it is not completely charged) [0010].

As to claim 8, Kim teaches while the electronic device is charging, providing, via the status indicator, a light indicating a charging status (Continuous red while the battery is charging) [0010].

As to claim 9, Kim teaches wherein the status indicator includes a plurality of dedicated light sources (E.g. 16 and 33).

As to claim 10, Kim teaches wherein a first light source of the plurality of dedicated light sources is configured to provide light of a first color (E.g. 16 can provide a blinking red light) [0013] and a second light source of the plurality of dedicated light sources is configured to provide light of a second color (E.g. 33 can provide a green light) [0010].

As to claim 12, Kim teaches wherein the plurality of dedicated light sources is arranged at different positions on the electronic device (Shown in Fig. 2 at different locations).

As to claim 13, Kim teaches the elements of claim 1 above.
Kim also teaches providing the status corresponding to the respective component associated with the electronic device includes flashing the status indicator while performing the operation associated with the second electronic device (E.g. Flashing the led red while the battery is charging until it is fully charged).
	However, Kim does not teach a trigger for providing device status.
On the other hand, Bonardi teaches wherein: the trigger for providing device status associated with the electronic device includes an initiation of an operation associated with the second electronic device (E.g. when the battery is connected to the charger and being charged) [Col. 10, Lines 19-31].

As to claim 17, Kim teaches wherein the status corresponding to the respective component is not associated with the battery of the electronic device (The status indicator identified above indicates the status of numerous components, one of which is the functioning of the status LED itself, which is not associated with the battery of the electronic device. That is, the indicator LED can be nonfunctional independent of the battery status).

Claim 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim (US 2004/0070511) in view of Bonardi (5,786,984) in view of Proctor (US 5,656,919).

As to claim 11, Kim and Bonardi teach the elements of claim 9 above.
However, Kim and Bonardi do not teach wherein the plurality of dedicated light sources is arranged to visually appear as one light source.
On the other hand, Proctor (Figs. 1-3) teaches wherein the plurality of dedicated light sources is arranged to visually appear as one light source (An array of LEDs can be utilized where the number of LEDs that are illuminated indicates the state of charge of the battery) [Col. 3, Lines 13-34].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the various LED configurations of Proctor with the battery indicators of Kim, as modified by Bonardi, because the combination would provide numerous variations of indications to the user to provide different levels of information regarding the state of the battery, increasing the user’s awareness of the current battery-state.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
As to claim 1, Applicant argues that “the charger light emitting unit 33 provides information associated with the battery, and terminal light emitting unit 16 also provides information associated with the battery. In other words, the light emitting units are always providing a status associated with the battery (e.g., the battery's charge level vs. the battery's connection status). Nowhere does Kim disclose providing a status of a component other than the battery. Therefore, nowhere does Kim disclose "providing, via the status indicator, a status corresponding to a respective component, other than the battery of the electronic device, associated with the electronic device."”
Examiner disagrees and contends that the blinking red light of Kim also indicates, at least, the status of the charger, as at this stage, the battery is not properly loaded in the charger. That is, although the indicator may provide an indication of the status of the battery, it also provides an indication of another component (in this case, the charger). As discussed in the interview 1/14/2021, Examiner recommends amending the claims to either positively claim the specific device indicated by the status indicator or properly exclude the battery from the indication. Although Applicant attempts to claim this idea in dependent claim 17, it is not claimed with sufficient specificity, as the “respective component” remains undefined.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAM A MISTRY/Primary Examiner, Art Unit 2691